IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
Plaintiff, )
)
V )
) Cr. ID. No. 1404018370
)
JAMES DANIELS, )
)
Defendant.

Submitted: October 14, 2016
Decided: December 13, 2016

Upon Commissioner’s Report and Recommendation on Defendant’s Motions for
Postconviction Relief and Discovery and Inspection

ADOPTED
M

This 13th day of December, 2016, the Court has considered the
Commissioner’s Report and Recommendation, Defendant’s Motion for
Postconviction Relief, Defendant’s Motion for Discovery and Inspection, and the
relevant proceedings below.

On February l, 2016, Defendant James Daniels filed this pro se motion for
Postconviction relief. The motion Was referred to a Superior Court Comrnissioner
in accordance With 10 Del. C. § 512(b) and Superior Court Criminal Rule 62 for

proposed findings of fact and conclusions of law. On May 12, 2016, Defendant

filed the Motion for Discovery and Inspection While the Motion for Postconviction
Relief Was pending. The Commissioner issued the Report and Recommendation
on October 14, 2016. The Commissioner recommended that Defendant’s Motions
for Postconviction Relief and Discovery and Inspection be denied.

“Within ten days after filing of a Commissioner’s proposed Report and
Recommendation . . . any party may serve and file Written objections.”1 Neither
party has filed an objection to the Commissioner’s Report and Recommendation.

The Court holds that the Commissioner’s Report and Recommendation
dated October 14, 2016, should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to laW, and are
not an abuse of discretion.2

THEREFORE, after careful and de novo review of the record in this action,
the Court hereby adopts the Commissioner’s Report and Recommendation in its
entirety. Defendant’s Motions for Postconviction Relief and Discovery and
Inspection are hereby DENIED.

IT IS SO ORDERED.

 

  

ary M. Johnston

 

1 Super. ct. Cn'm. R. 62(a)(5)(ii).
2 Super. ct. crim. R. 62(a)(4)(iv).